Citation Nr: 1137379	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post laryngectomy throat cancer with loss of voice.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to March 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In July 2011 the Board sought an advisory medical opinion from a Veterans Health Administration (VHA) oncologist.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonably shown that the Veteran's throat cancer is causally related to his exposure to trichloroethylene in service.


CONCLUSION OF LAW

Service connection for throat cancer status post laryngectomy with loss of voice is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran claims that he developed laryngeal cancer as a result of exposure to trichloroethylene when cleaning and inspecting landing gear during his period of active duty service.  In light of the nature of his assigned duties in service it is conceded that (as alleged) he likely was exposed to aircraft cleaning solvents/chemicals therein.  

In a February 2011 statement the Veteran notes that he was not exposed to any environmental hazards after his discharge from active duty.  At the February 2011 hearing, he related he had smoked, but quit during service, in 1956 or 1957.  [Governing law prohibits awards of compensation for disability due to the use of tobacco products during active service.]  

An undated statement from J. R. S., M.D., Associate Professor of Otolaryngology, Jefferson University Physicians, Thomas Jefferson University, received in February 2011, notes that the Veteran was under his care and underwent total laryngectomy for laryngeal cancer in 1991.  Dr. S further notes that the Veteran repaired and inspected aircraft during his Air Force service; that both trichloroethylene and methylene chloride are suspected human carcinogens; and that exposure to these chemicals could have been a contributing factor to the Veteran's subsequent development of laryngeal cancer.  

In July 2011, the Board found that the undated private medical statement suggested that the Veteran's exposure to trichloroethylene and methylene chloride contributed to his development of the cancer at issue, but was not expressed in terms consistent with the standard of proof required, and did not include an adequate explanation of rationale.  To resolve the matter of etiology, the Board sought a VHA advisory opinion from an oncologist.  

In an opinion dated in September 2011, a VA oncologist noted that the Veteran developed laryngeal carcinoma and underwent laryngectomy in 1991, was exposed to trichloroethylene during his active duty service, and provided testimony that he did not smoke during service.  The consulting expert opined that, "[b]ased on the limited information available to me, I can only conclude that it is 'at least as likely as not' that the etiology of carcinoma is related to his serice."  

The record shows that the Veteran has throat cancer status post laryngectomy with loss of voice.  It is not in dispute that he likely was exposed to aircraft cleaning solvents/chemicals (including trichloroethylene) in the course of his duties in service.  A VHA oncologist who reviewed the entire record has opined that it is at least as likely as not that the Veteran's throat cancer is related to his exposure to environmental/occupational hazards in service.  The opinion is accompanied by explanation of rationale and citation to factual data.  The Board finds no reason to question the expertise of the provider (or the probative value of the opinion).  Accordingly, all the requirements for establishing service connection are met; service connection for post laryngectomy throat cancer with loss of voice is warranted.


ORDER

Service connection for post laryngectomy throat cancer with loss of voice is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


